CM/ECF LIVE - U.S. District Court for the District of New Jersey         Page 1 of 3
         Case 2:20-cr-00127-RSL Document 11-1 Filed 10/06/20 Page 1 of 3



                          Query    Reports     Utilities   Help     What's New   Log Out

                                                                                           CLOSED

                              U.S. District Court
                  District of New Jersey [LIVE] (Newark)
       CRIMINAL DOCKET FOR CASE #: 2:20-mj-08429-JAD All Defendants


Case title: USA v. BOWSER                                  Date Filed: 10/02/2020
                                                           Date Terminated: 10/02/2020


Assigned to: Magistrate Judge Joseph
A. Dickson

Defendant (1)
GARY BOWSER                                  represented by RAHUL KUMAR SHARMA
TERMINATED: 10/02/2020                                      OFFICE OF THE FEDERAL PUBLIC
                                                            DEFENDER
                                                            1002 BROAD STREET
                                                            NEWARK, NJ 07302
                                                            973-320-7350
                                                            Fax: 973-320-7350
                                                            Email: rahul_sharma@fd.org
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Public Defender or
                                                            Community Defender Appointment

Pending Counts                                             Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition




https://njd-ecf.sso.dcn/cgi-bin/DktRpt.pl?103812329901168-L_1_0-1                          10/7/2020
CM/ECF LIVE - U.S. District Court for the District of New Jersey         Page 2 of 3
         Case 2:20-cr-00127-RSL Document 11-1 Filed 10/06/20 Page 2 of 3


18:1343.F - Conspiracy to Commit
Wire Fraud



Plaintiff
USA                                         represented by PERRY FARHAT
TERMINATED: 10/02/2020                                     UNITED STATES ATTORNEY'S
                                                           OFFICE, DISTRICT OF NEW
                                                           JERSEY
                                                           USAO DISTRICT OF NJ
                                                           970 BROAD ST
                                                           NEWARK, NJ 07102
                                                           (973) 645-3659
                                                           Email: Perry.Farhat@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant US Attorney


 Date Filed     # Docket Text
 10/02/2020     1 Indictment Received from the Western District of Washington as to GARY
                  BOWSER. (jbb) (Entered: 10/06/2020)
 10/02/2020        Arrest (Rule 5) of GARY BOWSER. (jbb) (Entered: 10/06/2020)
 10/02/2020     2 Minute Entry for proceedings held before Magistrate Judge Joseph A. Dickson:
                  Initial Appearance in Rule 5 Proceedings as to GARY BOWSER held on
                  10/2/2020. (Court Reporter/Recorder: Zoom) (jbb) (Entered: 10/06/2020)
 10/02/2020     3 ORDER REGARDING USE OF VIDEO
                  CONFERENCING/TELECONFERENCING as to GARY BOWSER. Signed by
                  Magistrate Judge Joseph A. Dickson on 10/2/20. (jbb) (Entered: 10/06/2020)
 10/02/2020     5 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to GARY
                  BOWSER - RAHUL KUMAR SHARMA for GARY BOWSER appointed.
                  Signed by Magistrate Judge Joseph A. Dickson on 10/2/20. (jbb) (Entered:
                  10/06/2020)
 10/02/2020     6 COMMITMENT TO ANOTHER DISTRICT as to GARY BOWSER. Defendant
                  committed to Western District of Washington. Signed by Magistrate Judge
                  Joseph A. Dickson on 10/2/20. (jbb) (Entered: 10/06/2020)
 10/02/2020     7 WAIVER of Rule 5 Hearings by GARY BOWSER. (jbb) (Entered: 10/06/2020)
 10/02/2020        Notice to Western District of Washington of a Rule 5 Initial Appearance as to
                   GARY BOWSER. Your case number is: 20-CR-127 (RSL). You may obtain the
                   original record by accessing CM/ECF through PACER [NJ Case Number: 2:20-
                   MJ-8429-JAD]. (If you require certified copies of any documents, please send a
                   request to InterdistrictTransfer_NJD@njd.uscourts.gov) (jbb) (Entered:
                   10/06/2020)




https://njd-ecf.sso.dcn/cgi-bin/DktRpt.pl?103812329901168-L_1_0-1                         10/7/2020
CM/ECF LIVE - U.S. District Court for the District of New Jersey         Page 3 of 3
         Case 2:20-cr-00127-RSL Document 11-1 Filed 10/06/20 Page 3 of 3




https://njd-ecf.sso.dcn/cgi-bin/DktRpt.pl?103812329901168-L_1_0-1          10/7/2020
